                                                  Case 4:20-cv-07810-KAW Document 1-1 Filed 11/05/20 Page 1 of 2
                                                                                                           CIVIL COVER SHEET
JS-CANO 44 (Rev. 10/2020)

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                                                   DEFENDANTS
   United States of America                                                                                                                           Visa Inc. and Plaid Inc.
 (b) County of Residence of First Listed Plaintiff (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                                                                   County of Residence of First Listed Defendant
                                                                                                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                                                                  San Mateo County
                                                                                                                                                                  IN LAND CONDEMNATJON CASES, USE THE LOCATJON OF
 (c) Attorneys (Firm Name, Address, and Telephone Number)                                                                                           NOTE:         THE TRACT OF LAND INVOLVED.
      John R. Read
      United States Department of Justice, Antitrust Division                                                                                      Attorneys (IfKnown)                                          Scott Sher
      450 Fifth Street, NW, Suite 4000                                                                                                             Steven C. Sunshine                                           Wilson Sonsini Goodrich & Rosati
      Washington, DC 20530                                                                                                                         Skadden, Arps, Slate, Meagher & Flom LLP                     1700 K Street NW, 5th Floor
      Telephone: (202) 307-0468                                                                                                                    1440 New York Avenue, N.W.                                   Washington, DC 20006
      (see attachment)                                                                                                                             Washington, DC 20005-2111                                    Telephone: (202) 973-8822
                                                                                                                                                   Telephone: (202) 371-7860

II.         BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"in OneBox for Plaintiff
                                                                                                                                        (For Diversity CasesOnly)                                                        andOneBox for Defendant)
                                                                                                                                                                                      PTF           DEF                                        PTF                DEF
            U.S. Government Plaintiff                       3      Federal Question                                                   Citizen of This State                               I              I     Incorporated or Principal Place    4                  4
                                                                   (U.S. Government Not a Party)
                                                                                                                                                                                                               of Business In This State
                                                                                                                                      Citizen of Another State                            2              2     Incorporated and Principal Place
      2     U.S. Government Defendant                       4     Diversity                                                                                                                                    of Business In Another State
                                                                 (Indicate Citizenship of Parties in Item Ill)
                                                                                                                                      Citizen or Subject of a                             3                    Foreign Nation                                6       6
                                                                                                                                      Foreign Country

 IV.           NATURE OF SUIT                              (Place an "X"inOne BoxOnly)
              CONTRACT                                                                       TORTS                                                  FORFEITURE/PENALTY                                       BANKRUPTCY                            OTHER STATUTES
      110 Insurance                                      PERSONAL INJURY                                PERSONAL INJURY                             625 Drug Related Seizure of                    422 Appeal 28 USC§ 158                     375 False Claims Act
      120 Marine                                                                                                                                        Property 21 USC§ 881                       423 Withdrawal 28 USC                      376 Qui Tam (31 USC
                                                     310 Airplane                                    365 Personal Injury- Product
      130 Miller Act                                                                                     Liability                                  690 Other                                         § 157                                       § 3729(a))
                                                     315 Airplane Product Liability
      140 Negotiable Instrument                                                                      367 Health Care/                                           LABOR                                   PROPERTY RIGHTS                       400 State Reapportionment
                                                     320 Assault, Libel & Slander
      150 Recovery of                                                                                    Pharmaceutical Personal                                                                                                              410 Antitrust
                                                     330 Federal Employers'                                                                         710 Fair Labor Standards Act                   820 Copyrights
          Overpayment Of                                                                                 Injury Product Liability                                                                                                             430 Banks and Banking
                                                         Liability                                                                                  720 Labor/Management                           830 Patent
          Veteran's Benefits                                                                         368 Asbestos Personal Injury                                                                                                             450 Commerce
                                                     340 Marine                                                                                         Relations                                  835 Patent-Abbreviated New
      151 Medicare Act                                                                                   Product Liability
                                                     345 Marine Product Liability                                                                   740 Railway Labor Act                              Drug Application                       460 Deportation
      152 Recovery of Defaulted                                                                      PERSONAL PROPERTY                                                                                                                        470 Racketeer Influenced &
                                                     350 Motor Vehicle                                                                              751 Family and Medical                         840 Trademark
          Student Loans (Excludes                                                                    370 Other Fraud                                                                                                                              Corrupt Organizations
                                                     355 Motor Vehicle Product                                                                          Leave Act                                  880 Defend Trade Secrets
          Veterans)                                                                                  371 Truth in Lending
                                                         Liability                                                                                  790 Other Labor Litigation                         Act of 2016                            480 Consumer Credit
      153 Recovery of                                                                                380 Other Personal Property
                                                     360 Other Personal Injury                                                                      791 Employee Retirement                         SOCIAL SECURITY
                                                                                                                                                                                                                                              485 Telephone Consumer
          Overpayment                                                                                    Damage                                         Income Security Act                                                                       Protection Act
       of Veteran's Benefits                         362 Personal Injury-Medical                                                                                                                   861 HIA (1395ft)
                                                         Malpractice                                 385 Property Damage Product                                                                                                              490 Cable/Sat TV
      160 Stockholders' Suits                                                                            Liability                                        IMMIGRATION                              862 Black Lung (923)                       850 Securities/Commodities/
      190 Other Contract                                                                             PRISONER PETITIONS
                                                                                                                                                    462 Naturalization                             863 DIWC/DIWW (405(g))                         Exchange
                                                             CIVIL RIGHTS
      195 Contract Product Liability                                                                                                                    Application                                864 SSID Title XVI                         890 Other Statutory Actions
                                                      440 Other Civil Rights                             HABEAS CORPUS                              465 Other Immigration
      196 Franchise                                                                                                                                                                                865 RSI (405(g))                           891 Agricultural Acts
                                                      441 Voting                                     463 Alien Detainee                                 Actions
          REAL PROPERTY                               442 Employment                                                                                                                                FEDERAL TAX SillTS                        893 Environmental Matters
                                                                                                     510 Motions to Vacate
      210 Land Condemnation                           443 Housing/                                       Sentence                                                                                  870 Taxes (U.S. Plaintiff or               895 Freedom oflnformation
                                                          Accommodations                                                                                                                                Defendant)                                Act
      220 Foreclosure                                                                                530 General
                                                      445 Amer. w/Disabilities-                                                                                                                    871 IRS-Third Party 26 USC                 896 Arbitration
      230 Rent Lease & Ejectrnent                                                                    535 Death Penalty
                                                          Employment                                                                                                                                   § 7609                                 899 Administrative Procedure
      240 Torts to Land                                                                                           OTHER                                                                                                                           Act/Review or Appeal of
      245 Tort Product Liability                      446 Amer. w/Disabilities-Other
                                                                                                     540 Mandamus & Other                                                                                                                         Agency Decision
      290 All Other Real Property                     448 Education
                                                                                                     550 Civil Rights                                                                                                                         950 Constitutionality of State
                                                                                                     555 Prison Condition                                                                                                                         Statutes
                                                                                                     560 Civil Detainee-
                                                                                                         Conditions of
                                                                                                         Confinement

 V.            ORIGIN              (Place an "X"inOneBoxOnly)
          Original                            2       Removed from                       3      Remanded from                    4     Reinstated or               5 Transferred from                           6    Multidistrict                 8 Multidistrict
          Proceeding                                  State Court                               Appellate Court                        Reopened                      Another District (specify)                      Litigation-Transfer             Litigation-Direct File


 VI.           CAUSE OF                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                  Section 2 of the Sherman Act (15 U.S.C. § 2) and Section 7 of the Clayton Act (15 U.S.C. § 18)
               ACTION
                                           Brief description of cause:
                                                  Seeking to enjoin Visa from acquiring Plaid because the proposed acquisition violates Section 2 of the Sherman Act and Section 7 of the Clayton Act


 VII.          REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                           DEMAND$                                                            CHECK YES only if demanded in complaint:
               COMPLAINT:                                  UNDER RULE 23, Fed. R. Civ. P.                                                                                                               JURY DEMAND:             Yes       No

 VIII. RELATED CASE(S),                                                       JUDGE                                                                         DOCKET NUMBER
       IF ANY (See instructions):
 IX.          DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
 (Place an "X" in One Box Only)    SAN FRANCISCO/OAKLAND                                                                                                                  SANJOSE                                     EUREKA-MCKINLEYVILLE


 DATE                      11/5/2020                                          SIGNATURE OF ATTORNEY OF RECORD                                                                                   /s/ John R. Read
       Case 4:20-cv-07810-KAW Document 1-1 Filed 11/05/20 Page 2 of 2




MAKAN DELRAHIM                                    John R. Read
Assistant Attorney General                        Meagan Bellshaw
                                                  Brittney Dimond
                                                  Ihan Kim
MICHAEL F. MURRAY                                 Cory Brader Leuchten
Principal Deputy Assistant Attorney General       Sarah H. Licht
                                                  Bennett J. Matelson
                                                  Lillian Okamuro
KATHLEEN S. O’NEILL                               Ethan Stevenson
Acting Deputy Assistant Attorney General          Lara E.V. Trager
                                                  Jeffrey G. Vernon
CRAIG W. CONRATH
                                                  Attorneys for the United States
Director of Litigation

OWEN M. KENDLER                                   Media, Entertainment, and Professional
Chief                                             Services Section
                                                  U.S. Department of Justice
LISA A. SCANLON                                   Antitrust Division
Assistant Chief                                   450 Fifth Street N.W., Suite 4000
Media, Entertainment, and Professional Services   Washington, D.C. 20530
Section                                           Telephone: (202) 307-0468
                                                  Email: john.read@atr.usdoj.gov
DAVID L. ANDERSON
United States Attorney

SARA WINSLOW
Assistant United States Attorney
Chief, Civil Division
